          Case 1:20-cv-00329-JDB Document 16 Filed 09/21/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
ROBERT A. MCNEIL,


               Plaintiff,

   v.                                                Civil A. No. 20-0329 (JDB)

U.S. DEPARTMENT OF STATE,

               Defendant.


        PLAINTIFF’S AMENDED RULE 15(a)(2) MOTION FOR LEAVE OF COURT

               TO AMEND COMPLAINT AND FOR EXTENSION OF TIME

Local Rule 7(m) requires parties to "confer with opposing counsel in a good-faith effort to

determine whether there is any opposition to the relief sought and, if there is, to narrow the areas

of disagreement". I hereby declare that I conferred by telephone with AUSA Alan Burch,

Defendant’s attorney and discussed with him the details and reasoning supporting this Motion.

Upon the conclusion of the discussion, he stated that he had did not oppose the filing of this

Motion. Therefore, I am refiling it for the Court’s consideration.

Under Rule 15(a)(2), Plaintiff, Robert A. McNeil, respectfully requests leave of the Court to amend

the Original Complaint in this case for the following reasons:


   •    On July 22, 2020, I sent identical FOIAs to the IRS and State requesting specific

        documents.

   •    On August 13, 2020, the Court issued a Minute Order granting my motion for an extension

        of time [14] to reply to the Government’s Motion for Summary Judgment [12] and

        Opposition to Plaintiff's Motion for Summary Judgment [13]. The deadline was reset to


                                                 1
        Case 1:20-cv-00329-JDB Document 16 Filed 09/21/20 Page 2 of 7




    September 18, 2020. I had asked for the extension to give me time to receive additional

    documents related to the new evidence provided in the Government’s Motion for Summary

    Judgment [12], filed on July 20, 2020.

•   On September 3, 2020, the IRS responded to its FOIA, providing sixteen (16) pages of

    documents, including:

    ▪    Two Notice CP508Cs allegedly sent to me in July 2018 to an address in Tucson,

         Arizona, a city/state in which I have never lived.

    ▪    The Court is requested to notice that Notice CP508C “Notice of certification of your

         seriously delinquent federal tax debt to the State Department” is the IRS document that

         fulfills this requirement.

    ▪    The Court is requested to Notice that, in violation of the following statute, I never

         received a CP508C at any time, for any year.

         ∙ The Court is requested to Notice Section 32101, 22 U.S.C.§2714a, Section

             7345(d) Contemporaneous Notice to Individual - The Commissioner shall

             contemporaneously notify an individual of any certification under subsection

             (a), or any reversal of certification under subsection (c), with respect to such

             individual. Such notice shall include a description in simple and nontechnical

             terms of the right to bring a civil action under subsection (e).

             ∙ (e) Judicial Review of Certification.-- (1) In general.--After the

                 Commissioner notifies an individual under subsection (d), the taxpayer

                 may bring a civil action against the United States in a district court of the

                 United States or the Tax Court to determine whether the certification was

                 erroneous or whether the Commissioner has failed to reverse the


                                                2
            Case 1:20-cv-00329-JDB Document 16 Filed 09/21/20 Page 3 of 7




                    certification. (2) Determination.--If the court determines that such

                    certification was erroneous, then the court may order the Secretary to

                    notify the Secretary of State that such certification was erroneous.

        ▪    Two Notice CP508Cs allegedly sent to me in July 2018 indicating I had filed Forms

             1040/1040A for certain years, when I had not,

        ▪    Emails dated June 18, 2018 and July 2, 2018 from an IRS Program Analyst - Passport,

             SBSE Collection Policy to IRS Acting Deputy Commissioner, SBSE. In these emails,

             he transmits to her a link to the "Passport Shared Folder" where the weekly "passport

             file" is located for her to view. According to the emails, each file contains more than

             20,000 records. Also included in each email is the "certification" language that he asked

             her to concur with and authorize before he sends the file to the State Department over

             a secure link. The send/response time stamps for each email show the Acting Deputy

             Commissioner responded in less than 2 hours with "I concur. Thank you." and "I

             approve, thank you.", respectively. It seems implausible that, in less than two hours,

             she could possibly “certify” a list containing more than 20,000 names of “taxpayers”

             with seriously delinquent federal tax debt.

        ▪    Two printed pages from the passport file showing only my information (all others were

             redacted) which showed the erroneous Tucson, Arizona address.

The numerous errors noted in these documents indicate a serious violation of the IRS’ certification

process, requiring inquiry into the policies and procedures followed by IRS personnel to “certify”

a seriously delinquent tax debt. The errors also call into question the accuracy of the records used

to deny/revoke the passports and deprive me and possibly tens of thousands of Americans of their

right to travel.

                                                   3
          Case 1:20-cv-00329-JDB Document 16 Filed 09/21/20 Page 4 of 7




The Court is requested to notice the meaning of the words “certification” and “attest”, as defined

in Black’s Law Dictionary:

   •   certification: n, 1. The act of attesting. 2. The state of having been attested. 3. An
       attested statement. [Emphasis added]

   •   attest: vb, 1. To bear witness: testify. 2. To affirm to be true or genuine; to
       authenticate by signing as a witness. [Emphasis added]

The current IRS certification procedures seem implausible and incapable of ensuring the accuracy

of the records.

For these reasons, I also request the Court grant an extension of 30 days to amend the Complaint

to 1) change its character from a FOIA lawsuit to a Judicial Review under 26 U.S.C. §7345(e); 2)

add the Commissioner of Internal Revenue as a Defendant; 3) include language requiring further

pleadings, discovery, depositions and examination of witnesses to resolve these errors; and 4) to

reply to Defendant U.S. Department of State’s Motion for Summary Judgment [12] and Opposition

to Plaintiff's Motion for Summary Judgment [13].

Although this is my second request for extension of time, the revelations in this newly discovered

evidence merit leave of the Court. The additional time will not prejudice the Defendant.

A proposed order is attached.


Dated: September 21, 2020

Respectfully submitted,




Robert A. McNeil
729 Grapevine Hwy #148
Hurst, TX 76054
713-806-5199
bob.mcneil49@gmail.com


                                                4
          Case 1:20-cv-00329-JDB Document 16 Filed 09/21/20 Page 5 of 7




                                      Verification/Declaration

Comes now Robert McNeil, declaring under penalty of perjury, pursuant to 28 U.S.C. §1746, that
“All the facts stated in the foregoing “PLAINTIFF’S AMENDED RULE 15(a)(2) MOTION
FOR LEAVE OF COURT TO AMEND COMPLAINT AND FOR EXTENSION OF TIME”
are absolutely true and correct to the very best of my knowledge and belief, that I have personal
knowledge of almost every fact alleged, that they are material, admissible, that I am competent to
testify thereto. Every fact stated above, and every inference derived therefrom, concerning the IRS
record falsification program which was used to justify initiating this case, are absolutely true and
correct, and I am presenting this Declaration under penalty of perjury.

Further, not knowing whether Texas, where I live, is technically “within” or “without” “the United
States”, since that entity has been defined in many varying ways, I request the Court makes that
determination, (and appoint counsel at its earliest convenience to ensure no technical default
deprives me of the substantive justice I respectfully demand!).

That said, if Texas is “without” “the United States”, as that entity is defined by this Court: “I
declare (or certify, verify, and state) under penalty of perjury, pursuant to 28 U.S.C. §1746 that
every material fact, and inferences derived therefrom, presented in the foregoing Complaint, is
true and correct.”

If Texas is “within” “the United States”, its territories, possessions, or commonwealths, as that
entity is defined by this Court: “I also declare (or certify, verify, and state) under penalty of perjury
that every material fact, and inferences derived therefrom, presented in the foregoing Complaint,
is true and correct.”

So HELP ME GOD.


Executed on September 21, 2020



Robert A. McNeil




                                                   5
          Case 1:20-cv-00329-JDB Document 16 Filed 09/21/20 Page 6 of 7




                              CERTIFICATE OF SERVICE

I, the undersigned, Robert A. McNeil, hereby certify that I caused a true and correct copy of the
attached “PLAINTIFF’S AMENDED RULE 15(a)(2) MOTION FOR LEAVE OF COURT
TO AMEND COMPLAINT AND FOR EXTENSION OF TIME” to be emailed, mailed, faxed
and/or personally delivered to the below named parties at the addresses listed below, by depositing
the same in the U.S. Mail on or about September 21, 2020:

 Mr. Michael R. Pompeo                              The Executive Office
 Secretary of State                                 Office of the Legal Adviser
 2201 C Street, NW                                  Suite 5.600
 Washington, D.C. 20520                             600 19th Street, NW
                                                    Washington, D.C. 20522

 Mr. William P. Barr, Attorney General              Mr. Michael Sherwin
 U.S. Department of Justice                         U.S. Attorney for the District of Columbia
 950 Pennsylvania Avenue, NW                        555 Fourth Street, NW
 Washington, D.C. 20530-0001                        Washington, D.C. 20530

 Mr. Daniel F. van Horn                             Mr. Alan Burch
 Chief, Civil Division                              Assistant United States Attorney
 U.S. Attorney’s Office                             United States Attorney’s Office, Civil Division
 555 Fourth Street, NW                              555 Fourth St., NW
 Washington, D.C. 20530                             Washington, DC 20530




Robert A. McNeil




                                                6
          Case 1:20-cv-00329-JDB Document 16 Filed 09/21/20 Page 7 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ROBERT A. MCNEIL,

               Plaintiff,

   v.                                               Civil A. No. 20-0329 (JDB)

U.S. DEPARTMENT OF STATE,

               Defendant.


     ORDER ON MOTION FOR EXTENSION OF TIME TO AMEND COMPLAINT

        Upon consideration of Plaintiff’s motion to extend the time to amend his complaint and

reply to Defendant’s motions, and the entire record herein, it is hereby


        ORDERED that the Motion is GRANTED and it is further


        ORDERED that Plaintiff shall file his Amended Complaint and reply or otherwise respond

to the Defendant’s Motion for Summary Judgment [12] and Opposition to Plaintiff's Motion for

Summary Judgment [13] by October 16, 2020.


        So ordered this ______ day of _______________ 2020.




                                                      JOHN D. BATES
                                                      United States District Judge
